COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
 IN RE: ROBERT E. JONES,                                        No. 08-08-00211-CV
                                                §
                                                          AN ORIGINAL PROCEEDING
                   Relator.                     §
                                                                    IN MANDAMUS
                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Robert E. Jones, seeks a writ of mandamus against the Honorable Alfredo Chavez,

Judge of the 65th Judicial District Court of El Paso County. Relief by writ of mandamus will only

lie to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.

proceeding). Moreover, there must be no other adequate remedy available at law. Id. Based on the

petition and record before us, we are unable to conclude that Relator is entitled to the relief

requested. Accordingly, we deny mandamus relief. See TEX .R.APP .P. 52.8(a).


June 26, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.